Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach a laundry treatment apparatus comprising: a tub configured to store water; a drum inside the tub; an agitator inside of the drum; a drum fixing unit comprising: a fixing body coupled to the drum, the fixing body defining a body through-hole, an accommodation body coupled to the fixing body, the accommodation body having a circular shape that is concentric with the body through-hole; a rotating shaft that penetrates the tub and the drum, that is connected to the agitator through the tub and the drum, and that inserts into the body through-hole; a driving gear located inside of the accommodation body and coupled to the rotating shaft; a driven gear arranged along an inner circumferential surface of the accommodation body; connection gears located between the driving gear and the driven gear and configured to connect the driving gear to the driven gear, a housing located inside of the accommodation body and configured to, based on rotation of the connection gears, rotate relative to the accommodation body, the connection gears being rotatably coupled to the housing, and a housing stopper located at one or more of the housing or the fixing body, the housing stopper being configured to stop rotation of the housing based on the rotating shaft having rotated for a predetermined number of times relative to the drum.
The prior art teaches the tub, drum, agitator and drum fixing unit with a driving and driven gear (See Figs. 6-7 of US 2012/0304704 and Fig. 2 of US 5,379,616). US 2012/0304704 also teaches a housing 446 and housing stopper 442 and rotating shaft. However, there appears to be no teaching or motivation to provide the first stopper located inside of the accommodation body, and a second stopper located at the housing and configured to contact the first stopper based on the housing having rotated by a reference angle from an initial position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711